The judgment of the court was pronounced by
Edstis, C. J.*
This is an action against the defendants, who were endorsers on a bill for $402, drawn at the town of Lake Providence, by H. M. Dobbs, on Brisbane, Marshall 8f Co. of Bayou Sara. The bill was dated on the 11th of April, 1842, was not protested, and was found among the private papers of Dobbs, after his decease, about the third of October following. It was then forwarded to the branch of the bank at St. Francisville, was returned unpaid, and it does not appear that any demand was ever made on the drawees.
The charter of the bank required the appointment of five directors for the branch at Lake Providence, which is a small village on the banks of the Missippi. This bill was discounted at the branch bank located there, of which Patton, the defendant, was at the time president; Benjamin, a director; and Dobbs, the drawer of the bill, the cashier. The defendants, with the three other directors were appointed, and it was their imperative duty, to supervise the conduct of the cashier, in the administration of the affair's of the bank.
This bill was discounted with the aid of one of the parties, and the approbation of the other, who was the president of the board and the last endorser, Benjamin, is presumed to have received the proceeds. They are both bound to see the bill paid. They are not permitted to profit by the neglect, perhaps fraud, of an officer of the bank, whose conduct they were bound to supervise. The conflict between their interests and duties produced by the discount of the cashier’s bill, under the circumstances disclosed in evidence, with their endorsements, takes them out of the rules in relation to ordinary endorsers.
The judgment of the District Court is, therefore, reversed, and judgment is rendered in favor of the plaintiffs, against the defendants, in solido, for the sum of $402 02, with interest from the 21st -of April, 1842, until paid, and costs in both courts.

 SuDEiii,, J., being interested, did not sit on the trial of this case.